Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Patrick Joseph Raleigh is suspended from the practice of law for one year and until he: (1) makes restitution in the amount of $1,606 to Rick Caballero, $750 to Sandra T. Rusgnich, $2,670 to Robert and Margaret Mora, $250 to Christine McEvilly, $1,500 to Robert Scanlan; (2) completes the program offered by the Illinois Professional Responsibility Institute; and (3) provides proof that he has an appropriate client trust account. Suspension effective October 17, 2005. Respondent Patrick Joseph Raleigh shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.